Citation Nr: 1234227	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dental problems. 

2.  Entitlement to service connection for a heart disorder (claimed as chest pain condition), including as secondary to a service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder. 

4.  Entitlement to service connection for bilateral hearing  loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Montgomery, Alabama.

The Board notes that pertinent VA outpatient treatment records are located in Virtual VA.  Instead of paper, Virtual VA is a highly secured electronic repository is used to store and review every document involved in the claims process.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran does not have a compensable dental condition nor does he have a dental condition or disability as a result of combat wounds or other trauma during his active military service; and, he does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.

2.  The evidence does not support a finding of a relationship between the Veteran's heart disorder and service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a dental disorder for VA compensation purposes or outpatient dental treatment, is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2011).

2.  Entitlement to service connection for a heart disorder is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).



Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his dental claim.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, while the Veteran was not provided a VA dental examination, the Board finds that a VA examination is not necessary.  Indeed, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible.  Further, the Veteran's contention that dental treatment in service caused damage to the repaired teeth and surrounding teeth, have not been substantiated by the remaining evidence of record.  Absent competent and credible lay or medical evidence that indicates that the Veteran has a current dental disability that is related to in-service trauma, the Board finds that a VA examination is not necessary for the disposition of the claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence.

Similarly, the Board acknowledges that the Veteran was not provided a VA examination for his claimed heart disorder.  The Board finds that a VA examination is not necessary.  Indeed, there is no competent or credible lay or medical evidence to support a relationship between his heart disorder and service or a service-connected disability.  Further, the Veteran's contention that his heart disorder is related to his service-connected asbestosis has not been substantiated by the remaining evidence of record.  Absent evidence that indicates that the Veteran has a current dental disability that is related to service or a service-connected disability, the Board finds that a VA examination is not necessary for the disposition of the claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence.

Next, the Veteran was afforded the opportunity to testify before the Board in May 2012.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the DRO or  Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disability.  Specifically, the undersigned explained the criteria for service connection the dental and heart disorder claims.  Transcript (T) page 8.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Further, the undersigned held the record open for 60 days in order to allow the Veteran to submit additional evidence in support of his claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

	a.  Dental Claim

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998). Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id.  Gingivitis is a form of periodontal disease.  Dorland's Illustrated Medical Dictionary at 786 (31st ed. 2007).

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2011).

The regulation pertinent to service connection of dental conditions for treatment purposes is 38 C.F.R. § 3.381, which provides as follows:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in §17.161 of this chapter.

(b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service. When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.

(e) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

See 38 C.F.R. § 3.381 (2011).

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2011).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

The Veteran has not claimed that any dental trauma occurred in service, beyond the dental treatment that he was provided.  At his hearing before the Board, the Veteran testified that he underwent drilling and fillings on his teeth in service that he believes caused his current dental problems.  He reported that he was not asked whether he needed dental care but that he was sent to have his teeth drilled and filled anyway, in service.  He also reported that five to seven years ago, his teeth started splitting, which required extractions in 2006.  See T. pages 7-8, see also Veteran's statement dated in March 2008.

Service dental treatment records reflect that upon entry to service in March 1973, the Veteran underwent an examination which resulted in the following notations: "NPI 12, 60 PCI, SP-SNF2, TOP - SNF2," all designated as Class III.  In September 1973, a dental evaluation resulted in the notations "SNF2 TR, T-2," designated as Class II.  He underwent more examinations in March 1974 and August 1975.  Then in August 1975, the following diagnoses were noted "NPDI, NPI 18 and 61," "OHI," "Cauitron - Peophy - SNF2," all designated as Class III.  In September 1975, he received amalgam fillings for tooth numbers 18 and 19, and designated Class III.  In January 1976, tooth numbers 2-0 and 3-0-0 CAV VAR AM and numbers 4 and 5 were marked probably vlentotancy, Class II.  In February 1976, tooth numbers 1 and 32 were extracted and labeled Class II.  

Post-service private treatment records reflect extraction of tooth number 2 in June 2005.  Post-service private treatment records also reflect extraction of tooth numbers 5, 6, 7, 11, 15, 17, 18, 20, and 21, in November 2006.  Private treatment records and the Veteran's testimony also reflect that he now has dentures.  In short, of all of the current teeth that have been affected, only tooth numbers 2, 5, and 18 were treated in service.  

The Board will first address whether the Veteran is entitled to service connection for VA compensation purposes.  Here, the Veteran's service dental records reveal that he underwent dental treatment in 1975 and 1976.  Neither the dental records nor the service medical records show any evidence of the Veteran having suffered dental trauma in service.  Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

In this case, there is no evidence in the service treatment records that the Veteran experienced loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  Loss of the alveolar process as a result of periodontal disease is not considered disabling for compensation purposes.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease under 38 C.F.R. § 4.150.

The Board has considered the Veteran's statements and sworn testimony that the dental treatment (fillings) he underwent in service caused his teeth to split and pushed the surrounding teeth.  T. pages 7-8.  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his claimed dental disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In particular, the Veteran is not competent to provide testimony that his present dental condition was caused or aggravated by treatment during active service 30 years prior to his present complaints, as dental conditions may be caused by a variety of reasons.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his dental condition are found to lack competency.

Moreover, at his hearing before the Board, the Veteran indicated that he would attempt to obtain a private medical opinion that his prior fillings damaged his teeth.  To date, the Veteran has not provided an opinion to support his claim.  The Board has allowed the Veteran more than 60 days to provide the opinion.  To date, none has been forthcoming.  The remaining evidence of record does not indicate a relationship between the fillings he received in service and the extraction of tooth numbers 5, 6, 7, 11, 15, 17, 18, 20, and 21 in 2006.  Thus, the Board finds that the evidence does not support a finding that the dental treatment in service damaged his teeth, causing his current dental problems. 

Further, treatment during service cannot be considered aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  In this case, the service entrance dental examination did not reflect any preexisting disorders with any of the teeth extracted in 2006 (tooth numbers 5, 6, 7, 11, 15, 17, 18, 20, and 21).  Therefore, service connection for aggravation of a condition noted at entry is not warranted. 

Based on the foregoing, the Board finds that the evidence does not support entitlement to service-connected compensation benefits for a dental disability. 
Having determined that the evidence does not support entitlement to service-connected compensation benefits, the Board will now consider whether service connection may be established solely for the purpose of outpatient treatment.

The record also shows that the Veteran does not have a service-connected tooth disability that is of a compensable nature.  He cannot be classified as Class I. Further, as he was discharged from active duty in 1976 and did not file his claim until 2007, he cannot be classified as Class II.  The Board has also determined that the Veteran is not eligible under Class II(a), as he does not have a service-connected noncompensable dental condition or disability resulting from combat wounds or service trauma (as discussed above).

Nor is there any indication the Veteran was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment under 38 C.F.R. § 17.161(d), (e). There is no suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition (Class III eligibility) under 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility); or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility) under 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility) under 38 C.F.R. § 17.161(j).  Therefore, entitlement to service connection for the purposes of outpatient dental treatment is not warranted.

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ( "This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	b.  Heart Disorder

The Veteran has claimed that his heart disorder is either due directly to service, including asbestos exposure in service, or is secondary to his service-connected asbestosis.  

In addition to the regulations regarding direct service connection, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The revised regulation requires comparison of the baseline level of severity of the disorder in the absence of the service-connected disability to the increased severity, and provides compensation only if there is an increase in severity.  38 C.F.R. § 3.310 (2011).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The RO initially denied service connection for a heart disorder, in part, for lack of a current diagnosis.  However, a review of more recent VA medical records indicate a current cardiac disability.  Specifically, in July 2012 the Veteran underwent a myocardial perfusion study and stress test.  The impression included a description of certain findings that were suggestive of non-ischemic cardiomyopathy.  Affording the Veteran all reasonable doubt, the Board finds that this meets the requirement of a current disability for direct or secondary service connection has been met. 

In regard to the Veteran's asbestosis, the Board rendered a decision in July 2007 decision granting service-connection for asbestosis.  The RO effectuated the Board decision by rendering a rating decision in August 2007 that awarded service-connection for asbestosis and assigned a noncompensable rating therefor.  The Veteran did not appeal this decision and the noncompensable rating for the asbestosis has been in effect ever since.   

An August 2007 VA respiratory examination included a recitation of the relevant medical history and various medical record.  A contemporaneous radiological examination revealed the following impression:  "Normal chest.  No changes since 10-25-06."  Pulmonary function tests [(PFTs)] was conducted but it was noted that the Veteran was unable to complete the test satisfactorily for interpretation because of suboptimal effort.  The assessment was as follows:  "Asbestosis.  Normal ABGs and Chest Radiograph.  No objective findings.  No current treatment.  Suboptimal effort noted on PFTs." 

Private medical records from July 2010 to September 2009 indicate complaints of dyspnea characterized by variously identified pulmonary ailments, including chronic obstructive pulmonary disorder (COPD), emphysema, and asthmatic bronchitis.  Of note is a July 2010 radiology report rendering the following impression: "Possible mild pulmonary hyperinflation due to emphysema.   No acute abnormality identified.  Specifically, no evidence for pneumonia or pulmonary edema."

Many VA medical records referred to in the below description are contained variously in the claims file and/or the Virtual VA file.  The virtual VA file contains records from July 2009 to November 2011.  Such records include various references to continued smoking up until November 2011, with resulting COPD, but no objective evidence of pulmonary symptoms due to asbestosis.

A December 2010 VA respiratory examination report included a recitation various medical records.  Among such records was an August 2010 chest x-ray, which found no acute cardiopulmonary disease.  The examiner also referred to a September 2010 pulmonary function studies (PFTs) that revealed very severe obstructive and mild restrictive air trapping in a normal diffusion capacity.  The diagnoses were as follows:  Service-connected asbestosis without objective residual; and severe obstructive lung disease with medical therapy.  

A May 2011 VA respiratory examination addendum included a review of April 2011 PFTs (a copy of which is contained in the virtual VA file), which provided an overall impression of moderate restriction with very severe obstruction and severe diffusion impairment.

An June 2011 CT scan revealed an impression of minimal emphysematous changes of the lungs with no evidence of acute pulmonary process.  A July 2011 VA clinical record indicates that this CT scan did not reveal any evidence of asbestosis, and commented that the Veteran does not have asbestosis.  

An August 2011 VA medical opinion included a review of the claims file, and specifically reviewed the May 2011 addendum.  The examiner opined that the Veteran's diagnosis of COPD and severe obstructive lung disease is not caused by or the result of previously granted service-connected asbestosis; and that the decreases pulmonary function as shown on the PFTs are the result of severe COPD and not due to previously granted service-connected asbestosis.  

A November 2011 VA outpatient examination report includes the following assessment: "very severe COPD. He's finally stopped smoking and does not need O2...."

Notably, while the Veteran is service-connected for asbestosis, the Veteran is rated as noncompensable therefor.  Indeed, the current medical evidence indicates that there are no manifestations of asbestosis detectable.  Nonetheless, as the Veteran is service-connected for asbestosis, affording the Veteran all reasonable doubt, Wallin element (2) will be considered met. 

However, the claim fails with regard to Wallin element (3).  The evidence does not support a relationship between the Veteran's heart disorder and his service-connected asbestosis.  In fact, as described above, the evidence suggests that the Veteran's asbestosis is not active.  As recounted above, the medical evidence of record explains that while the veteran suffers from COPD, apparently related to smoking, COPD is specifically identified as not related to service-connected asbestosis.  His disability has been rated noncompensable.  Moreover, there is no indication that there is any active asbestosis disorder, or other lung disorder, is responsible for causing or aggravating the recently diagnosed heart disorder.  

At this point, the Board notes that a September 2011 rating decision denied and increased rating for asbestosis and service connection for various other pulmonary disorders.  This rating decision has not been appealed and such issues are not before the Board.  But even so, there remains no evidence that the Veteran's heart disorder is related to any currently diagnosed pulmonary disorder, service-connected or otherwise.   

Regarding direct service connection, the Board notes that service treatment records are silent as to any treatment for a heart disorder.  The Board acknowledges the Veteran's claim that his heart disorder is related to asbestos exposure in service.  However, just as the evidence does not support a finding of a relationship between asbestosis and the Veteran's current heart disorder, there is no indication that the heart disorder is otherwise related to asbestos exposure. 

The Board has considered the Veteran's statement asserting a nexus between his currently-diagnosed heart disorder and active duty service, including in-service asbestos exposure, and/or his service-connected asbestosis.  Although the Veteran is competent to report his heart symptomatology, he is not competent to render a medical opinion as to the etiology of this disability.  In this regard, the Board acknowledges lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's heart disorder and any instance of his military service and/or service-connected asbestosis, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, under the circumstances of this case, the Veteran's lay assertions of a nexus between his heart disorder and service-connected asbestosis or otherwise to service are of little to no probative value.

The Board notes that in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Here, while the Veteran is competent to describe his chest pain and asbestos exposure in service, the Board accords his statements regarding the etiology of his current heart disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, as the determinative issue is one of medical causation on a complex medical issue, only those with specialized medical knowledge, training, or experience are competent to provide evidence necessary to substantiate the claim on appeal.  See  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  As noted above, a review of VA medical records does not indicate any link between the Veteran's heart disorder and service or service-connected asbestosis. 

Apart from asbestos exposure in service, there is no other evidence of in-service heart involvement.  Further, the Veteran does not claim to have had continuous heart disorder symptomatology since service, and the medical evidence of record does not show cardiac symptomatology until many decades after discharge from service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for service connection.  Therefore, his claim must be denied.



							[Continued on Next Page]
ORDER

Entitlement to service connection for a dental disability is denied.

Entitlement to service connection for a heart disorder is denied.


REMAND

Unfortunately, appellate review of the Veteran's remaining claim on appeal at this time would be premature.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

	a.  Hearing Loss

Regarding service connection for bilateral hearing loss, the RO initially denied the Veteran's claim for lack of a current diagnosis of hearing loss as defined by VA regulations.  38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

A VA audiogram dated in June 2012, noted air conduction values that meet the requirements for hearing loss under 3.385, bilaterally.  

Additionally, the Veteran has competently and credibly testified to noise exposure in service from rifles, forklifts, and trucks.  His DD-214 indicates that he was awarded a badge for being a rifle expert.  To date, the Veteran has not been afforded a VA examination regarding his claim for service connection.  Because the Veteran is not competent to relate his in-service noise exposure to any currently diagnosed hearing loss, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran has indicated that he underwent an audiogram at the VA medical center in Biloxi, Mississippi approximately two years prior to his hearing before the Board.  T. page 4.  Subsequently, his representative informed the Board that the audiogram results are not of record.  Therefore, any outstanding VA outpatient treatment records related to hearing loss must be obtained.  

	b.  Acquired Psychiatric Disorder

Next, regarding service connection for an acquired psychiatric disorder, the Veteran claims that he nearly drowned during basic training following an incident where he was thrown into a pool against his will, by people who knew he was unable to swim.  He claims that he had to be resuscitated when he was extracted from the water.  T. page 10.  His sister has submitted two statements indicating that he related this incident to her at the time of the incident.  She has also indicated that he was not the same person after his service.  The Veteran has reported that he has had nightmares about the experience since service.  He has current diagnoses of adjustment disorder with mixed anxiety and depressed mood, mood disorder not otherwise specified, depression not otherwise specified and rule out PTSD.  See VA outpatient treatment records dated in October 2007, November 2007, and February 2008.  Further, a July 2009 VA outpatient psychiatric treatment note signed by a psychiatric resident contained an impression of major depression and PTSD.  (See Virtual VA CAPRI records.)  Similarly, a June 2012 VA psychiatric outpatient note indicates that the Veteran's current symptoms and history are consistent with PTSD as a result of near-drowning.  The June 2012 VA care provider also noted that co-morbid major depressive disorder was also present.  

The Board notes that the Veteran has not been afforded a VA examination regarding the etiology of his mental health problems.  Further, no examination has been conducted to determine whether the Veteran meets the DSM-IV criteria for PTSD.  Thus, in view of the Veteran's assertions and clinical history of treatment for psychiatric complaints, the Board finds that a VA examination and etiological opinion is needed in order to fully and fairly assess the merits of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA examination and opinion should expressly address the medical records, showing treatment for PTSD, major depressive disorder, as well as any other currently diagnosed psychiatric disorder, and the statements of the Veteran regarding his current symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

Additionally, the June 2012 VA outpatient treatment record from the Biloxi, Mississippi VA medical center appears to have additional pages which were not attached.  Other treatment records dated prior to December 2011 indicate psychiatric treatment in the Mobile, Alabama VA medical system.  Therefore requests should be made for any outstanding VA treatment records from both locations, related to psychiatric complaints. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient treatment records related to hearing loss and psychiatric complaints, from the VA medical center in Biloxi, Mississippi.  Obtain VA outpatient treatment records related to psychiatric complaints, from the VA medical center in Mobile, Alabama for the period from December 2011 to the present.  Any negative response should be noted in the file. 

2.  Upon receipt of the foregoing records, afford the Veteran a VA audiological examination regarding his bilateral hearing loss disorder.  Following a review of the complete claims file, the examiner should render an opinion as to the nature of any current hearing loss disorder and whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disorder diagnosed during the course of the appeal had its onset in or is otherwise etiologically related to service. 

The complete rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

3.  Upon receipt of the foregoing records, afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include but not limited to PTSD and major depressive disorder as well as any other psychiatric disorder found on examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder, a copy of this remand, and VA outpatient psychiatric treatment records located in Virtual VA and/or CAPRI must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressor during active service: he was thrown into water by individuals who knew he was unable to swim. 

The VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor.

In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed psychiatric disorder and events during active service as well as post-service treatment records showing diagnoses of PTSD, major depression and other acquired psychiatric disorders.

If the examiner disagrees with the previous assessments of PTSD, major depression, or any other acquired psychiatric disorder and asserts that there is no Axis I diagnosis, the examiner should state whether there was an Axis I diagnosis that has since resolved.  If an acquired psychiatric disorder has resolved, the examiner should state whether, at any time, it is as least likely as not (i.e., a 50 percent probability or greater) that any identified acquired psychiatric disorder had its onset during active service or otherwise originated during active service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for scheduled examination, documentation must be obtained which shows when notice of the examination was sent and to what address and whether any notice that was sent was returned as undeliverable.

5.  Thereafter, re-adjudicate each issue on appeal, including consideration of evidence received since the December 2011 supplemental statement of the case (SSOC).  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with another SSOC. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


